Title: To Alexander Hamilton from Aaron Dunham, 9 September 1791
From: Dunham, Aaron
To: Hamilton, Alexander


Supervisors OfficeTrenton 9th. Septr. 1791
Sir,
On the 19th of June I wrote a Circular letter to such Gentlemen in the Different parts of this State, as I conceived would be likely to give me the best information respecting Manufactures of every kind carried on Within their knowledge. The letter inclosed is the only one as yet received in answer; as they come to hand shall forward.
I am Sir,   with all due respect   your Very Humb Sert.
Aaron Dunham Alexander Hamilton Esquire
